         Case 1:16-cv-05029-LAP Document 9 Filed 09/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGELO CAPALBO,

                   Petitioner,
                                               16-CV-5029 (LAP)
         -against-                             02-CR-1237 (LAP)

UNITED STATES OF AMERICA,
                                                      ORDER
                   Respondent.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    In light of the Court’s resentencing of Mr. Capalbo

pursuant to his motion arising out of United States v. Davis

(dkt. no. 481 in 02-CR-1237), the Clerk of the Court shall mark

this companion civil case closed and all pending motions denied

as moot.

SO ORDERED.

Dated:    September 30, 2020
          New York, New York




                                         ___________________________
                                         LORETTA A. PRESKA, U.S.D.J.
